Exhibit 10.3

 

FORM OF INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is made and entered into as of
                          , by and between Deerfield Capital Corp., a Maryland
corporation (the “Company”), and the undersigned (the “Indemnitee”).

 

WHEREAS, the Indemnitee is currently serving as a member of the board of
directors of the Company (the “Board”) and/or as an officer of the Company and
has agreed to continue to diligently serve the Company in such capacity;

 

WHEREAS, in order to induce Indemnitee to continue to serve in such capacity,
the Company wishes to grant and secure to Indemnitee as permitted by
Section 2-418 of the Corporations and Associations Article of the Annotated Code
of Maryland (the “MGCL”) indemnification and advancement rights to the fullest
extent permitted by Maryland law as the same exist or may hereafter be revised,
whether or not expressly provided for in the Company’s Charter, Bylaws or other
provisions of the MGCL.

 

NOW, THEREFORE, in consideration of the Indemnitee’s agreement to diligently
serve the Company and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

Section 1. Indemnification and Advancement of Expenses.

 

(a)           If the Indemnitee is made a party or is threatened to be made a
party to or is otherwise involved, whether or not a party thereto, in any
possible, threatened, pending or completed action, suit, demand, arbitration, or
proceeding, whether civil, criminal, administrative or investigative
(hereinafter a “Proceeding”) or otherwise incurs, suffers, sustains or becomes
subject to any expense, liability, damage, costs, obligations, penalties, claims
or losses (including, without limitation, attorneys’ fees and expenses,
judgments, fines, Employee Retirement and Income Security Act  excise taxes or
penalties and amounts paid or to be paid in settlement) (collectively,
“Losses”), arising out of, relating to, based upon, in connection with or due to
the fact that the Indemnitee is or was serving as a director (including, without
limitation, as a member of any committee of the Board) and/or officer of the
Company, any predecessor of the Company or any subsidiary of the Company, or is
or was serving at the request of the Company as a director, trustee or officer
of another corporation, partnership, joint venture, trust, or other enterprise,
including service with respect to an employee benefit plan (such service as a
director, committee member, officer or other service at the request of the
Company being referred to collectively as the “Official Capacity” of the
Indemnitee), the Indemnitee shall be indemnified and held harmless by the
Company to the fullest extent permitted by Maryland law against all Losses
incurred, suffered or sustained by the

 

--------------------------------------------------------------------------------


 

Indemnitee or to which the Indemnitee became subject in connection with such
service, including without limitation any such Losses arising, directly or
indirectly, out of facts and circumstances in existence prior to the time the
Indemnitee began to serve the Company in such Official Capacity, whether or not
known to or ascertainable by the Indemnitee at the time such Official Capacity
commenced, except with respect to (i)  a Proceeding by or in the right of the
Company to procure a judgment in its favor (other than as described in
Section 1(b)), or (ii) a Proceeding initiated by or on behalf of the Indemnitee
against the Company (other than as described in Section 2) which Proceeding was
not authorized by the Board (for purposes of this clause (ii), a compulsory
counterclaim by the Indemnitee against the Company in connection with a
Proceeding initiated against the Indemnitee by the Company shall not be
considered to be a Proceeding initiated by or on behalf of the Indemnitee). Such
indemnification as described in this Section 1(a) shall continue as to the
Indemnitee after the Indemnitee has ceased to serve in his or her Official
Capacity as set forth above, and shall inure to the benefit of the Indemnitee’s
heirs, executors, administrators, conservators and guardians.

 

(b)           In the case of a Proceeding by or in the right of the Company or
any subsidiary of the Company to procure a judgment in its favor, the Indemnitee
shall be entitled to indemnification as provided in Section 1, except in respect
of any proceeding in which the Indemnitee shall have been adjudged liable to the
Company by a court having jurisdiction over the matter.  The Indemnitee shall be
entitled to indemnification for any judgment, fines or amounts paid in
settlement to the Company in connection with such Proceeding.

 

(c)           The rights conferred upon the Indemnitee by this Agreement shall
include the right to be paid or reimbursed by the Company for any Losses from
time to time incurred, suffered or sustained by the Indemnitee or to which the
Indemnitee became subject in connection with any such service, including,
without limitation, reasonable expenses actually incurred in connection with any
such Proceeding or other action in advance of its final disposition (hereinafter
an “Advancement of Expenses”); provided, however, that such Advancement of
Expense shall be made (without further inquiry by the Company or the Board) upon
and only upon delivery to the Company of (i) a written affirmation by the
Indemnitee of the Indemnitee’s good faith belief that the standard of conduct
necessary for indemnification by the Company as authorized by the MGCL has been
met and (ii) a written undertaking by or on behalf of the Indemnitee to repay
any Advancement of Expenses if it shall ultimately be determined by a final,
nonappealable judicial decision that the Indemnitee has not met the applicable 
standard of conduct necessary for indemnification under the MGCL.  Any such
undertaking shall be an unlimited general obligation of the Indemnitee but need
not be secured and shall be accepted by the Company without reference to
financial ability to make repayment.

 

2

--------------------------------------------------------------------------------


 

(d)           If the Indemnitee is successful, on the merits or otherwise, in
defending one or more but less than all claims, issues or matters in such
Proceeding (including dismissal without prejudice of certain claims), the
Company shall indemnify the Indemnitee against any Losses including, without
limitation, reasonable expenses actually incurred by the Indemnitee or on the
Indemnitee’s behalf in defending each such successfully resolved, claim, issue,
or matter.

 

(e)           Notwithstanding any other provision of this Agreement, to the
extent that the Indemnitee, by reason of such Indemnitee’s Official Capacity is,
or is threatened to become, a witness for any reason in any Proceeding in which
such Indemnitee is not a party, such Indemnitee shall be indemnified against any
Losses (and be entitled to Advancement of Expenses pursuant to clause
1(c) hereof) including, without limitation, reasonable expenses actually
incurred by or on behalf of such Indemnitee in connection therewith.

 

(f)            Without diminishing or impairing the indemnification obligations
of the Company hereunder or under Maryland law or the charter of by-laws of the
Company, if, for any reason, Indemnitee shall elect or be required to pay all or
any portion of any Losses with respect to which the Company is jointly liable
with Indemnitee (or would be if joined in such Proceeding), to the maximum
extent permitted by Maryland law now or hereafter in force the Company shall
contribute to the amount of such Losses actually incurred and paid or payable by
Indemnitee in proportion to the relative benefits received by the Company and
all officers, directors or employees of the Company other than Indemnitee who
are jointly liable with Indemnitee (or would be if joined in such Proceeding),
on the one hand, and Indemnitee, on the other hand, from the transaction from
which such Proceeding arose; provided, however, that the proportion determined
on the basis of relative benefit may, to the extent necessary to conform to law,
be further adjusted by reference to the relative fault of the Company and all
officers, directors or employees of the Company other than Indemnitee who are
jointly liable with Indemnitee (or would be if joined in such Proceeding), on
the one hand, and Indemnitee, on the other hand, in connection with the events
that resulted in such expenses, judgments, fines or amounts paid in settlement,
as well as any other equitable considerations.  The relative fault of the
Company and all officers, directors or employees of the Company other than
Indemnitee who are jointly liable with Indemnitee (or would be if joined in such
Proceeding), on the one hand, and Indemnitee, on the other hand, shall be
determined by reference to, among other things, the degree to which their
actions were motivated by intent to gain personal profit or advantage, the
degree to which their liability is primary or secondary, and the degree to which
their conduct is active or passive.

 

3

--------------------------------------------------------------------------------


 

Section 2.   Determination that Indemnitee is Entitled to Indemnification; Right
of Indemnitee to Enforce Indemnification and Advancement Obligations.

 

(a)   To obtain indemnification under this Agreement, Indemnitee shall submit to
the Company a written request therefor.  A determination, if required by
applicable law, with respect to Indemnitee’s entitlement thereto shall be made
in the specific case and within 50 days after the Indemnitee’s written request
therefor, by the Board of Directors in accordance with any applicable provisions
of the MGCL or, at the election of the Indemnitee, by special legal counsel
(which counsel shall be selected by the Board of Directors if required by the
MGCL) in a written opinion to the Board, a copy of which shall be delivered to
Indemnitee.  Such special legal counsel shall be a law firm, or a member of a
law firm, that is experienced in matters of corporation law and neither
presently is, nor in the past two years has been, retained to represent (i) the
Company or the Indemnitee in any matter material to either party, or (ii) any
other party to the Proceeding giving rise to a claim for indemnification
hereunder.  The Indemnitee shall be entitled to object to the Board’s selection
of  special legal counsel if the counsel so selected does not meet the
requirements for independence set forth in this Section 2(a); if Indemnitee
shall so object (which right of objection may be exercised no more than two
times), the Board of Directors shall designate an alternative special legal
counsel that meets the requirements for independence set forth in this
Section 2(a).

 

(b)           If it is so determined that Indemnitee is entitled to
indemnification, payment to Indemnitee shall be made within ten (10) days after
such determination.  Indemnitee shall cooperate with the special legal counsel
making such determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such counsel upon reasonable advance
request any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Indemnitee and
reasonably necessary to such determination. Any costs or expenses (including
attorneys’ fees and disbursements) incurred by Indemnitee in so cooperating with
the Independent Counsel shall be borne by the Company (irrespective of the
determination as to Indemnitee’s entitlement to indemnification) and the Company
hereby indemnifies and agrees to hold Indemnitee harmless therefrom.

 

(c)           If a claim under (x) Section 1(a) or 1(b) of this Agreement, with
respect to any right to indemnification is not paid in full by the Company
within sixty (60) days after a written claim for indemnification has been
received by the Company, or (y) Section 1(c) of this Agreement (provided the
Indemnitee has provided the undertaking contemplated thereby), with respect to
any right to the Advancement of Expenses is not paid in full by the Company
within twenty (20) days after a written claim for Advancement of Expenses is
received by the Company, then the Indemnitee shall be entitled at any time
thereafter to bring suit against the Company to recover the unpaid amount of any
such claim.  If successful in

 

4

--------------------------------------------------------------------------------


 

whole or in part in any such suit, the Indemnitee shall be entitled additionally
to be paid, and to seek as an award in connection with any such suit, the cost
and expenses (including reasonable attorneys’ fees) actually incurred by
Indemnitee in prosecuting such suit.  Neither the failure of the Company
(including its Board or special legal counsel) to have made a determination
prior to the commencement of such suit that indemnification of the Indemnitee is
proper in the circumstances because the Indemnitee has met any applicable
standard of conduct set forth in the MGCL, nor an actual determination by the
Company (including its Board or  special legal counsel) that the Indemnitee has
not met any such applicable standard of conduct, shall be a defense to the suit
or create a presumption for purposes thereof that the Indemnitee has not met any
applicable standard of conduct necessary for indemnification by the Company as
authorized by the MGCL.

 

(d)           In any suit brought by the Indemnitee seeking to enforce a right
to indemnification or to an Advancement of Expenses under this Agreement, the
burden shall be on the Company to prove that the Indemnitee is not entitled to
be indemnified or to receive such Advancement of Expenses under this Agreement.

 

Section 3.               Rights Not Exclusive. The rights provided hereunder
shall not be deemed exclusive of any other right to which the Indemnitee may be
entitled or hereafter may acquire under any statute, provision of the Company’s
Charter or Bylaws, each as from time to time amended, agreement, vote of
shareholders, or determination by disinterested directors or special legal
counsel or otherwise, and shall continue as to the Indemnitee after the
Indemnitee has ceased to serve in his or her Official Capacity or as otherwise
set forth in this Agreement and shall inure to the benefit of the Indemnitee’s
heirs, executors, administrators, conservators and guardians.

 

Section 4. D&O Insurance.

 

(a)           The Company hereby covenants and agrees that, so long as
Indemnitee shall continue to serve in his or her Official Capacity and
thereafter so long as Indemnitee shall be subject to any possible, threatened,
pending or completed Proceeding arising out of, relating to, based upon, in
connection with or due to the fact that Indemnitee was serving in such Official
Capacity, the Company shall maintain in full force and effect or provide through
a corporate affiliate or otherwise for Indemnitee to be covered by directors’
and officers’ liability insurance in a commercially reasonable amount  issued by
one or more financially sound and reputable insurers (the “D&O Insurance”).

 

(b)           With respect to the obligations of the Company to maintain D&O
Insurance as set forth in this Section 4, the Company shall not be obligated to
make annual premium payments for any such insurance to the extent that such
premiums exceed 200% of the premiums being paid by or for the benefit of the

 

5

--------------------------------------------------------------------------------


 

Company as of the date hereof for such insurance and, if such premiums for such
insurance would at any time exceed 200% of such current premium, then the
Company shall cause to be maintained policies of insurance which, in the good
faith determination of the Board, provide the maximum coverage available at an
annual premium equal to 200% of such current premium.

 

(c)           The provision of D&O Insurance as provided in this Section 4 shall
be in addition to the Company’s obligations under Section 1 and shall not be
deemed to be in satisfaction of those obligations.

 

Section 5. Settlement.  The Company shall not settle any Proceeding in any
manner which would impose any fine, penalty or any obligation on the Indemnitee
without the Indemnitee’s prior written consent.  The Indemnitee shall not
unreasonably withhold consent to any proposed settlement.

 

Section 6. Subrogation.  (a) The Company hereby acknowledges and agrees that
(i) the Company shall be the indemnitor of first resort with respect to any
obligation of the Company to Indemnitee under this Agreement, including the
Company’s obligations to provide indemnification and Advancements of Expenses to
Indemnitee under this Agreement (the “Indemnity Obligations”), (ii) the Company
shall be primarily liable for all Indemnification Obligations and any
indemnification afforded to Indemnitee in respect of any Proceeding, Loss,
Advancement of Expenses or matter that is the subject of Indemnity Obligations,
whether created by law, organizational or constituent documents, contract
(including this Agreement) or otherwise, (iii) any obligation of any other
Persons with whom or which Indemnitee may be associated (including, without
limitation, Columbus Nova, Bounty Investments, LLC and any affiliate of Columbus
Nova or Bounty Investments LLC, other than the Company and its subsidiaries
(collectively, the “Columbus Nova Entities”)) to indemnify and/or make an
Advancement of Expenses to Indemnitee in respect of any Proceeding shall be
secondary to the obligations of the Company hereunder, (iv) the Company shall be
required to indemnify Indemnitee and make Advancements of Expenses to Indemnitee
hereunder to the fullest extent provided herein without regard to any rights
Indemnitee may have against any other Person with whom or which Indemnitee may
be associated (including, without limitation, any Columbus Nova Entity) or
insurer of any such Person and (v) the Company irrevocably waives, relinquishes
and releases any other Person with whom or which Indemnitee may be associated
(including, without limitation, any Columbus Nova Entity) from any claim of
contribution, subrogation or any other recovery of any kind in respect of
amounts paid by the Company hereunder.  In the event any other Person with whom
or which Indemnitee may be associated (including, without limitation, any
Columbus Nova Entity) or their insurers advances or extinguishes any Proceeding,
or Loss which is the subject of any Indemnity Obligation owed by the Company or
payable under any insurance policy provided under this Agreement, the payor
shall have a right of subrogation

 

6

--------------------------------------------------------------------------------


 

against the Company or its insurer or insurers for all amounts so paid which
would otherwise be payable by the Company or its insurer or insurers under this
Agreement.  In no event will payment of an Indemnity Obligation of the Company
under this Agreement by any other Person with whom or which Indemnitee may be
associated (including, without limitation, any Columbus Nova Entity) or their
insurers affect the obligations of the Company hereunder or shift primary
liability for any Indemnity Obligation to any other Person with whom or which
Indemnitee may be associated (including, without limitation, any Columbus Nova
Entity).  Any indemnification, insurance and/or Advancements of Expenses
provided by any other Person with whom or which Indemnitee may be associated
(including, without limitation, any Columbus Nova Entity) with respect to any
liability arising as a result of Indemnitee’s Official Capacity is specifically
in excess over any Indemnity Obligation of the Company and any collectible
insurance (including but not limited to any malpractice insurance or
professional errors and omissions insurance) provided by the Company under this
Agreement, and any obligation to provide indemnification, insurance and/or
Advancements of Expenses provided by any other Person with whom or which
Indemnitee may be associated (including, without limitation, any Columbus Nova
Entity) shall be reduced by any amount that Indemnitee collects from the company
as an indemnification payment or Advancement of Expenses pursuant to this
Agreement.

 

(b)           In the event of any payment under this Agreement, the Company
shall not be subrogated to and hereby waives any rights to be subrogated to any
rights of recovery of Indemnitee, including rights of indemnification provided
to Indemnitee from any other person or entity with whom Indemnitee may be
associated (including, without limitation, any Columbus Nova Entity) as well as
any rights to contribution that might otherwise exist; provided, however, that
the Company shall be subrogated to the extent of any such payment of all rights
of recovery of Indemnitee under insurance policies of the Company or any of its
subsidiaries.

 

Section 7. Severability.        In the event that any provision of this
Agreement is determined by a court to require the Company to do or to fail to do
an act which is in violation of applicable law, such provision shall be limited
or modified in its application to the minimum extent necessary to avoid a
violation of law, and, as so limited or modified, such provision and the balance
of this Agreement shall be enforceable in accordance with their terms.

 

Section 8. Choice of Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Maryland,
including applicable statutes of limitations and other procedural statutes.

 

Section 9. Successor and Assigns. This Agreement shall be (i) binding upon all
successors and assigns of the Company (including any transferee of all or

 

7

--------------------------------------------------------------------------------


 

substantially all of its assets and successor by merger, consolidation or
otherwise by operation of law) and (ii) shall be binding on and inure to the
benefit of the heirs, executors, administrators, conservators and guardians of
Indemnitee.

 

Section 10. Amendment.  No amendment, modification, supplement, or repeal of
this Agreement or any provision hereof shall be binding unless executed in
writing by both of the parties hereto.  No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provisions hereof (whether or not similar) nor shall such waiver constitute a
continuing waiver.  No amendment, modification, supplement, or repeal of this
Agreement or of any provision hereof shall limit or restrict any rights of the
Indemnitee under this Agreement in respect of any action taken or omitted by the
Indemnitee in or by reason of the Indemnitee’s Official Capacity prior to such
amendment, modification, supplement or repeal.

 

Section 11. Waiver of Jury Trial.  The Company and the Indemnitee hereby waive
any rights either may have to trial by jury in respect of any litigation arising
out of, relating to, based upon or in connection with this Agreement.

 

Section 12. Limitation of Liability.  The Indemnitee shall not be personally
liable to the Company or its shareholders for monetary damages; provided,
however, that the foregoing shall not eliminate or limit the liability of the
Indemnitee: (i) to the extent that it is proved that the person actually
received an improper benefit or profit in money, property, or services, for the
amount of the benefit or profit in money, property, or services actually
received; or (ii) to the extent that a judgment or other final adjudication
adverse to the person is entered in a proceeding based on a finding in the
proceeding that the person’s action or failure to act was the result of active
and deliberate dishonesty and was material to the cause of action adjudicated in
the proceeding.  If Maryland law shall be amended to permit further elimination
or limitation of the personal liability of directors, then the liability of the
Indemnitee shall, automatically, without any further action, be eliminated or
limited to the fullest extent permitted by Maryland law as so amended.

 

Section 13.             Effect of Federal Laws.   Notwithstanding any other
provisions contained herein, this Agreement is subject to the requirements and
limitations set forth in federal laws, rules, regulations and orders regarding
indemnification and advancement of expenses.

 

Section 14.             Counterparts.  This Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same Agreement. 
Only one such counterpart signed by the party against whom enforceability is
sought needs to be produced to evidence the existence of this Agreement.

 

8

--------------------------------------------------------------------------------


 

Section 15.             Third-Party Beneficiaries.  The Columbus Nova Entities
are intended third-party beneficiaries of this Agreement.

 

[Remainder of Page Left Blank]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Indemnitee have executed this
Indemnification Agreement as of the day and year first set forth above.

 

 

DEERFIELD CAPITAL CORP.

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

INDEMNITEE

 

 

 

 

 

 

 

Name:

 

--------------------------------------------------------------------------------